
	

113 HRES 606 IH: Recognizing the month of June as Immigrant Heritage Month in honor of the accomplishments and role of immigrants in shaping the history and culture of the United States.
U.S. House of Representatives
2014-05-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 606
		IN THE HOUSE OF REPRESENTATIVES
		
			May 29, 2014
			Ms. Linda T. Sánchez of California (for herself, Mr. Cárdenas, Mr. Gutiérrez, Ms. Lee of California, Ms. Jackson Lee, Mr. Rangel, Mr. Costa, Mr. Grijalva, Mrs. Napolitano, Ms. Waters, Mr. Honda, Ms. Roybal-Allard, Ms. Michelle Lujan Grisham of New Mexico, Mr. Lowenthal, Ms. Titus, Mr. Polis, Ms. Lofgren, Mr. Swalwell of California, Mr. Al Green of Texas, Mr. Heck of Washington, Mr. Hinojosa, and Mr. Veasey) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Recognizing the month of June as Immigrant Heritage Month in honor of the accomplishments and role
			 of immigrants in shaping the history and culture of the United States.
	
	
		Whereas the entrepreneurial drive and spirit of our country is built on our diversity of origins;
		Whereas it is what drew the first people to the U.S. and what continues to drive American business;
		Whereas American success is a result of our many distinct experiences, not in spite of it;
		Whereas America has always been a nation of immigrants, and throughout the nation’s history,
			 immigrants from around the globe have kept our workforce vibrant, our
			 businesses on the cutting edge, and helped to build the greatest economic
			 engine in the world;
		Whereas as a nation of immigrants, we must remember the generations of pioneers that helped lay the
			 railroads and build our cities, develop new industries and fuel our
			 Information Age, from the telegraph to the smart phone;
		Whereas immigrants represent 14 percent of all employed college graduates and 50 percent of Ph.D.s
			 working in math and computer science occupations;
		Whereas immigrant-owned small businesses generated a total of $776 billion in receipts and employed
			 an estimated 4.7 million people in 2007;
		Whereas immigrants started 28 percent of all new U.S. businesses, despite accounting for only 13
			 percent of the U.S. population in 2011;
		Whereas immigrants or the children of immigrants founded more than 40 percent of Fortune 500
			 companies;
		Whereas these American companies represent 7 of the 10 most valuable brands globally, collectively
			 employ over 10 million people, and generate annual revenue of $4.2
			 trillion;
		Whereas immigrants’ contributions in the high-tech sector are especially striking, both in the
			 number of businesses started and in the number of patents filed;
		Whereas between 2006 and 2012, 44 percent of new tech startups in Silicon Valley, widely known as
			 the international hub for technological development and innovation, had at
			 least one immigrant founder;
		Whereas increased immigration to the United States has increased the earnings of Americans with
			 more than a high school degree; and
		Whereas between 1990 and 2004, increased immigration was correlated with increasing earnings of
			 Americans by 0.7 percent and is expected to contribute to an increase of
			 1.8 percent over the long term: Now, therefore, be it
	
		That the House of Representatives—
			(1)recognizes “Immigrant Heritage Month” in honor of the accomplishments and role of immigrants in
			 shaping the history and culture of the United States;
			(2)pledges to celebrate immigrant contributions to, and immigrant heritage in, each district; and
			(3)encourages the people of the United States to commemorate the history of immigrants in the United
			 States and to always remember our immigrant roots.
			
